Broyles, O. J.
1. In all certiorari cases pending in the superior courts, where the judge before whom the ease was tried shall state in his answer that he can not or does not remember or recollect what occurred on the trial of the case, it shall he the duty.of the judge of the superior court forthwith, either in term time or vacation, to order a new trial of the case in the lower court. Acts 1933, p. 113, Code, § 19-502.
2. Under the foregoing ruling and the facts of this case, the court erred in overruling the certiorari and in refusing to order a new trial.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.